PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(5) (to Prospectus dated March 4, 2010) Registration No. 333-165221 DATED SEPTEMBER 21, 2010 NANOVIRICIDES, INC. Pursuant to this prospectus supplement and the accompanying prospectus, we are offering to an investor 500,000 shares of our Series B Convertible Preferred Stock, $0.001 par value per share (the “Series B Preferred Stock”) and are registering up to 10,000,000 shares of our common stock, $0.001 par value per share (the “Common Stock”) into which the Series B Preferred Stock is convertible.The investor will purchase 250,000 shares of the Series B Preferred Stock at an initial closing, and 250,000 shares of the Series B Preferred Stock at a subsequent closing to occur 90 days following the date of the initial closing.As described in this prospectus supplement, 40,000 shares of the Series B Preferred Stock (or such lesser number that remains unconverted) will automatically convert into shares of our Common Stock commencing on each of the initial closing date and subsequent closing date and once every fourteen days thereafter, subject to certain limitations and qualifications.At each conversion date, the conversion price for the Common Stock will equal the lower of (i) 85% of the Common Stock’s volume weighted average trading price (the “VWAP”) during the 10-day trading period immediately preceding the conversion date and (ii) 88% of the VWAP of the Common Stock on the trading day immediately prior to the conversion date.No conversion will occur if the VWAP during the 20-day trading period immediately preceding the conversion date does not exceed $0.20. We will issue the Series B Preferred Stock at a purchase price of $10.00 per share, for an aggregate offering price of $5 million.We will receive $2.5 million at the initial closing and an additional $2.5 million at the subsequent closing.The Series B Preferred Stock is not listed on an exchange, and we do not intend to list the Series B Preferred Stock on any exchange.Our Common Stock trades on the Over-the-Counter-Bulletin Board under the symbol “NNVC.OB.”On September 17, 2010, the last reported sale price of our Common Stock on the Over-the-Counter-Bulletin Board was $1.06 per share.You are urged to obtain current market quotations of the Common Stock. We have retained Midtown Partners & Co., LLC, as exclusive placement agent in connection with this offering.The placement agent has no obligation to buy any of the securities from us or to arrange for the purchase or sale of any specific number or dollar amount of securities.See “Plan of Distribution” beginning on page S-27 of this prospectus supplement for more information regarding these arrangements. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page S-6 of this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. PerShare Maximum Offering Amount Offering price of Series B Preferred Stock $ $ Placement agent fees (1) $ Proceeds, before expenses, to NanoViricides, Inc. $ $ We have agreed to pay the placement agent a cash fee representing 8% of the gross purchase price paid for the shares. We estimate the total expenses of this offering, excluding the placement agent’s fees, will be approximately $70,000.The placement agent is not purchasing or selling any of our shares pursuant to this prospectus supplement or the accompanying prospectus, nor are we requiring any minimum purchase or sale of any specific number of shares.We expect that delivery of the 250,000 shares of Series B Preferred Stock being issued and sold at the initial closing pursuant to this prospectus supplement will be made to the purchaser on or about September 21, 2010. Midtown Partners & Co., LLC The date of this prospectus supplement is September 21, 2010 Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-2 FORWARD-LOOKING INFORMATION
